On June 11,1997, it was the sentence and judgment of the Court as follows: 1. That the defendant, Walter P. Hoppe, is guilty of the crime of Driving or Being in Physical Control of a Vehicle While Under the Influence of Alcohol and/or drugs, a Felony in violation of Section 61-8-401 M.C.A.; 2. The defendant is committed to the Department of Corrections for appropriate placement into a community-based program, facility, or state correctional institution for a period of ten (10) years, with five (5) years of said *112sentence suspended subject to conditions as stated in the June 11,1997judgment. The defendant shall receive credit for 91 days for jail time served prior to sentencing.
DATED this 10th day of November, 1997.
On October 16, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 16th day of October, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips
The Sentence Review Board wishes to thank Walter P. Hoppe for representing himself in this matter.